Title: From John Adams to Roger Sherman, 22 July 1789
From: Adams, John
To: Sherman, Roger



Dear Sir
New York. July 22. 1789

As the Citizens of these States, are all Legislators, or Creditors of Legislators, it is, as you observe in your favor of the 20th., neccessary that Government should be well understood by them, it is necessary too that we Should understand it alike. That We should all agree in Principles, and the essential Parts of Systems, to this end it is necessary that We understand each others Language, and agree in the deffinitions of Terms, especially Words of Art. if We do not our Intercourse with each other, will be a Series of political fraud. for Example, The Constitution, Art. 4, Sect. 4. Says "The United States Shall guarantee, to every state in this Union, a Republican form of Government." in order to determine, what is the meaning of the Word Republican; We must enquire what is a Republic? Look into Entick’s or Perry’s dictionary. They define it "a Commonwealth without a King"—Look into Johnson and Sheridan. They define it "A State, in which the Power is lodged in more than one"—The Readers of Entick, will therefore Under Stand that the Constitution renders it their Duty to be King killers—The Readers of Johnson, will understand that the Constitution has guaranteed to them the Rights of their Ancestors, and the Solid Blessings of English liberty. Is this Government, my Friend? or, is it Paper Money? Is it thus that we are to cheat or be cheated? Let us take a little pains to understand one another, and then to make ourselves understood, by the People... You and I, will never be reproached by the People that We have deceived them. The Deffinition of Entick and Perry, is as ignorant as the pedantical Schoolmasters who made it.—All Writers ancient and modern from Plato and Aristotle, all Courts present and passed—all the Universities of the World, are against them.—All those Authorities have ever agreed that Lacedemon was a republic, though it had, for Seven hundred Years, hereditary Kings: that Poland is a Republic, tho it has a King: and that England is a Republic tho’ it has hereditary Kings.
But, Sir, are Words to be abused in this manner? if our popular Government is to be conducted by the abuse of Words We are undone.—The vicious Part of the Community, will avail itself of this Instrument of Government, more than the Virtuous. Are We, employing another Abuse of Words in the Name President.? Are Americans so Simple, as to be amused with a Name.? The Prince of Orange Said to me, in March 1788 "Sir You are going to have a King under, the Title of President." This Princes Judgment, upon this Occasion, would be approved by Sidney and Harrington, Cicero and Livy, Plato and Aristotle, every one of whom, upon reading our Constitution would pronounce the President, a King.Incomplete